Court of Appeals, State of Michigan

                                             ORDER

                                                                         Elizabeth L. Gleicher
Jorge Ferrer v County of Wayne                                             Presiding Judge

Docket No.   308921                                                      Stephen L. Borrello

LC No.       99-923846-NZ                                                Deborah A. Servitto
                                                                           Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued July 1, 2014 is hereby VACATED. A new opinion is attached to this order.




                       A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                 SEP 30 2014
                                      Date